     Case 1:18-cv-00064-SPW-TJC Document 55 Filed 09/13/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 FRIENDS OF ANIMALS,                         CV 18-64-BLG-SPW-TJC

              Plaintiff,                     ORDER

                     v.

 DEBRA HAALAND, in her official
 capacity as Secretary of the United
 States Department of Interior; et al.,

              Defendants.


      The parties have filed a Status Report, indicating they have reached an

agreement in principle regarding Plaintiff’s motion for attorneys’ fees. (Doc. 54.)

Accordingly, IT IS ORDERED that all deadlines in this case will remain stayed.

The parties shall file a further Status Report by October 13, 2021

DATED this 13th day of September, 2021.

                                          _______________________________
                                          TIMOTHY J. CAVAN
                                          United States Magistrate Judge
